Case: 18-15194   Date Filed: 08/08/2019   Page: 1 of 3


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 18-15194
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:16-cv-24057-JAL



JERALD GIPSON,

                                                           Petitioner-Appellant,

                                   versus

SECRETARY, DEPARTMENT OF CORRECTIONS,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                       ________________________

                             (August 8, 2019)



Before TJOFLAT, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 18-15194      Date Filed: 08/08/2019       Page: 2 of 3


       Jerald Gipson, a Florida prisoner serving a 25-year sentence after pleading

guilty to sexual battery and robbery with aggravated assault, appeals the district

court’s dismissal of his 28 U.S.C. § 2254 petition for writ of habeas corpus as an

unauthorized second or successive petition. After review, 1 we affirm.

       On appeal, Gipson does not specifically challenge the district court’s

decision to dismiss his petition as second or successive, instead arguing the merits

of his claims as set forth in the petition. Specifically, he argues that: (1) his guilty

plea was not knowing and voluntary because he was under the influence of

mind-altering drugs; (2) his attorney misadvised him that he would only serve two

to three years in prison; and (3) he is entitled to an evidentiary hearing on the

voluntariness of his plea.

           Under the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), a state prisoner who wishes to file a second or successive habeas

petition must move us for an order authorizing the district court to consider such a

petition before filing the petition in the district court. See 28 U.S.C.

§ 2244(b)(3)(A). The Supreme Court has stated that the petitioner must also

receive such authorization prior to filing a successive habeas petition. Burton v.

Stewart, 549 U.S. 147, 153 (2007). Absent our authorization, district courts lack



       1 We review de novo whether a petition for a writ of habeas corpus is second or
successive. Patterson v. Sec’y, Fla. Dep’t of Corr., 849 F.3d 1321, 1324 (11th Cir. 2017).
                                               2
                Case: 18-15194      Date Filed: 08/08/2019      Page: 3 of 3


subject matter jurisdiction to consider successive § 2254 petitions. Williams v.

Chatman, 510 F.3d 1290, 1295 (11th Cir. 2007).

       Here, Gipson’s petition was second or successive because it challenged the

same judgment at issue in his first § 2254 petition, which was denied as

time-barred. See Hutcherson v. Riley, 468 F.3d 750, 754-55 (11th Cir. 2006)

(explaining that a petitioner must satisfy the requirements of 28 U.S.C. § 2244(b)

after his original § 2254 petition is dismissed as untimely). Because he failed to

seek authorization from us before filing his successive petition, the district court

properly dismissed it. Accordingly, we affirm. 2

       AFFIRMED.




       2 Also pending before us are three unopposed motions filed by Gipson: two for leave to
amend his underlying § 2254 petition, and one for appointment of counsel on appeal. As to the
motions for leave to amend, Gipson seeks to raise a new challenge to his Florida conviction,
arguing his sentence was improperly enhanced based on a prior juvenile conviction. The
motions for leave to amend are DENIED, as the relief Gipson seeks—amendment of his
underlying petition—is not properly sought from this Court. The motion for appointment of
counsel is DENIED AS MOOT.
                                              3